COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Nazmudin Keshwani, M.D., Elite Doc Family Medicine,
                         P.L.L.C., and Elite Doc Health & Beauty, P.L.L.C.

Appellate case number:   01-16-00286-CV

Trial court case number: 2016-21963

Trial court:             334th District Court of Harris County

       On April 8, 2016, relators, Nazmudin Keshwani, M.D., Elite Doc Family Medicine,
P.L.L.C, and Elite Doc Health & Beauty, P.L.L.C., filed a petition for writ of mandamus and a
motion for emergency stay.
       We deny the motion for emergency stay.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: April 13, 2016